Decree and order so far as appealed from modified so as to increase the allowance to Pasquale P. Yannella, as special guardian for Theresa Loskey, to $500, all payable from the estate, and as modified affirmed, with costs to such special guardian payable from the estate. All concur. (The portions of the decree and order appealed from award costs and disbursements to successful contestants on a motion for entry of a decree denying probate of a will.) Present— Crosby, P. J., Cunningham, Dowling, Harris and MeCurn, JJ.